Citation Nr: 1106936	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for nerve damage, to include as 
secondary to service-connected scars and residuals of lacerations 
to the neck and head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 
1954 to December 1957 and in the U.S. Army from April 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for the claimed 
disability.

The Veteran's representative has raised claims of entitlement to 
service connection for injuries to the lumbar muscles, 
thoracic/cervical erector muscles, the left external oblique 
muscle, upper trapezius muscle, and other neck muscles and 
shoulder stabilizers located beneath the trapezius muscle.  See 
February 2001 Written Brief Presentation.  As these matters are 
not currently in appellate status, they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary in order 
to fully and fairly adjudicate the Veteran's claim.

Service Treatment Records

As noted above, the Veteran had service in both the U.S. Army and 
U.S. Navy.  In a February 2011 brief, the Veteran's 
representative stated that the Veteran had service in the Army 
National Guard until 1982.  These records have not been 
associated with the claims file, but may be highly probative in 
evaluating the Veteran's claim.  Therefore, on remand, the RO/AMC 
should make efforts to obtain the Veteran's National Guard 
service records and associate them with the claims file.



Supplemental Opinion

The Veteran was afforded a VA examination in April 2005.  He 
reported episodes of sudden pain which radiated from his service-
connected scars.  The examiner stated in the report that the 
Veteran's description of his pain fit no diagnostic category that 
the examiner was familiar with, and his final opinion was that he 
could not relate this radiating scar pain to any medical 
condition he knew.

The Board notes that the claims file was not available for review 
at the time of the April 2005 examination.  Private treatment 
records dated August 2004 have been associated with the claims 
file, and reflect a diagnosis of neurogenic cephalgia for the 
Veteran's scar pain.  The Veteran was prescribed neurontin for 
the condition.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the matter should be remanded to allow 
the VA examiner in this case to review the claims file, including 
the private records noted above, as well as any additional 
National Guard records obtained as a result of this remand, and 
provide a supplemental opinion as to the nature and etiology of 
the Veteran's radiating scar pain.  If the April 2005 VA examiner 
is not available, then the Veteran should be afforded a new 
examination to determine the nature and etiology of his radiating 
scar pain.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the dates, 
locations, and assigned units of the 
Veteran's Army National Guard service.  The 
RO/AMC should then obtain any service 
treatment and personnel records relevant to 
the Veteran's period of service in Army 
National Guard, including his periods of 
active duty for training and inactive duty 
training.  If any efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims file. If it is reasonably 
certain that additional such records do not 
exist or that further efforts to obtain such 
records would be futile, notify the appellant 
in accordance with 38 C.F.R. § 3.159(e).

2.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the April 2005 VA 
examination in this case.  Upon review, he 
should provide a supplemental opinion 
identifying a diagnosis, if any, for the 
Veteran's complaints of radiating head pain 
including any nerve related disability, and 
an opinion as to whether it is at least as 
likely as not that any diagnosed condition is 
related to his service-connected scars and 
residuals of lacerations to the head and 
neck.  The examiner should review the entire 
record and provide a complete rationale for 
all opinions offered.  If an opinion cannot 
be expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to identify a diagnosis, if any, 
of the Veteran's complaints of radiating 
pain, and provide an opinion as to whether it 
is at least as likely as not that any 
diagnosed condition is related to his 
service-connected scars and residuals of 
lacerations to the head and neck.  All 
indicated tests and studies should be 
accomplished, and the examiner should comply 
with the instructions above, to include an 
opinion as to whether it is at least as 
likely as not that any diagnosed condition is 
related to his service-connected scars and 
residuals of lacerations to the head and 
neck.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take 
no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


